DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/425,179 (“’179 Reissue Application” or “instant application”), having a filing date of 29 May 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,665,345 (“’345 Patent”) titled “FLIGHT DECK MULTIFUNCTION CONTROL DISPLAY UNIT WITH VOICE COMMANDS”, which issued on 30 May 2017 with claims 1-8 (“issued claims”).  The application resulting in the ‘345 Patent was filed on 25 November 2014 and assigned U.S. patent application number 14/552,757 (“’757 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘345 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘345 Patent claims priority to U.S. Provisional application 62/030,489 (“provisional application”), filed 29 July 2014.

As a reissue application, the instant application is entitled to the priority date of the ’345 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of 29 July 2014, the effective filing date of the ‘345 Application, to the extent that the claims are fully supported by the provisional application.  The priority dates will be determined on a claim-by-claim basis as necessary.

Because the effective filing date of the instant application is on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

‘bypass’ limitation
Regarding independent claims 1, 9, and 16, these claims all include the limitation of “a tablet computing device configured to at least selectively bypass, in response to the voice command, selection of a plurality of manual MCDU commands.”


    PNG
    media_image1.png
    137
    304
    media_image1.png
    Greyscale


The Office has also reviewed Applicants’ remarks submitted on 26 June 2019 to the EPO during prosecution of the EU counterpart application of the ‘345 Patent, EP 15 176 862:

    PNG
    media_image2.png
    247
    732
    media_image2.png
    Greyscale


In light of Applicants’ disclosure and remarks in the counterpart EU application, the Office interprets this limitation as meaning that the submission of a voice command ‘bypasses’ the need for submission of the command manually.  That being the case, the Office takes the position that prior art disclosing the submission and processing of voice MCDU commands inherently also discloses the claimed bypassing the selection of a plurality of manual MCDU commands.

Gesture Sensitive Device
With respect to claims 1, 9, and 16, these claims all include reference to a ‘gesture sensitive device’.  Consistent with Applicants’ disclosure, the Office interprets this term as “any device capable of or configured to detect a gesture or motion of a pilot, such as a pilot hand wave or other bodily motion” (col. 7, lines 12-15).

Pilot Voice Interface
With respect to claim 1, this claim includes a ‘pilot voice interface’.  Consistent with Applicants’ disclosure, the Office interprets this term as “any device capable of and/or configured to receive and/or transmit pilot voice commands and/or data, such as a microphone or headset” (col. 5, line 66 through col. 6, line 5).

MCDU Cabinet
Amended claim 9 includes an apparatus comprising a data conversion device that is “disposed within a cavity of an MCDU cabinet”, and furthermore a tablet computing device that is “releasably mounted to an outer surface of the MCDU cabinet and not disposed within the cavity of the MCDU cabinet.”  
Amended claim 16 includes similar language.
The Office interprets this claim language such that the scope of claims 9 and 16 includes an MCDU cabinet.

Other Features Outside the Scope of the Claims
Amended claim 9 also include citations to features that are interpreted as being outside the scope of the claims.
Specifically, the claim includes the limitations that the tablet computing device is configured to:
a) interpret gesture data from a gesture sensitive device;
b) access a command database to identify an MCDU command; and
c) transmit the MCDU command to the data conversion device for transmission to an MCDU driven avionics system.

the scope of claim 9 excludes the gesture sensitive device, the command database, and the MCDU driven avionics system.  Although the claimed apparatus interacts in various ways with these features, they are not actually part of the claimed apparatus.

V. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicants’ submission filed on 28 January 2021 has been entered.

VI. Applicants’ Response
Applicants’ response (“Response”), filed 28 January 2021, has been received and entered into the record.  The Response includes remarks and amendments to the claims.  Claims 9-20 have been amended.  Claims 1-20 remain pending in the application.
A new Reissue Declaration was previously received on 11 December 2020.

VII. Response to Arguments
The Response included a number of arguments.  They are addressed in turn below.

Reissue Declaration
In view of Applicants’ submission of a new Declaration, the pending objection and corresponding claim rejections under 35 U.S.C. § 251 are withdrawn.

Recapture Rejections
Applicant argues that in view of the claim amendments, claims 9-15 (drawn to an apparatus) and 16-20 (drawn to a method) are directed to overlooked aspects, and therefore the recapture rule does not apply.

With respect to claims 9-15, the Office finds these arguments unpersuasive. 
Issued claims 1-8 were directed to a system encompassing numerous components.  New claims 9-15 are drawn to an apparatus comprising an MCDU cabinet having a data conversion device therein, and the MCDU mounted to the outside surface 
Therefore, the invention of claims 9-15 are not drawn to overlooked aspects of the invention and are subject to the recapture rule.

With respect to claims 16-20, the Office finds these arguments unpersuasive.
In order for new reissue claims to be drawn to overlooked aspects, the claims must be drawn to a separate invention or separate species or embodiment that was not covered by a claim at any point during prosecution of the original application.
New claims 16-20 are drawn to a method of executing voice commands using an MCDU.  However, during prosecution of the ‘757 application, original independent claim 14 was also drawn to such a method for executing voice commands using an MCDU.
Therefore, new claims 16-20 are not drawn to overlooked aspects of the invention and are subject to the recapture rule.

VIII. Recapture under 35 U.S.C. § 251
In In re Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Step 1
With respect to step 1 (see MPEP § 1412.02.I.A), Applicants seek to broaden reissue claim 9 by at least deleting/omitting the following limitations which are present in issued independent claim 1 of the ‘345 Patent:
a gesture sensitive device
a mounting bracket
a flight management system (FMS)
a command database
a pilot voice interface.


Step 2
With respect to step 2 (see MPEP § 1412.02.I.B), there were several instances where Applicants surrendered subject matter during prosecution of the original application (which became the patent to be reissued).

During prosecution of the ‘757 application, Applicants filed a response to a non-final rejection (“Response”) on 11 October 2016.  Therein, independent claims 1 and 14 were amended to incorporate a flight management system (FMS), and it was argued that the prior art of record failed to disclose “associating voice commands with MCDU commands that may be transmitted to, and executed by, an aircraft FMS.”  See Response, page 8, first paragraph.

The courts have found that with respect to whether applicant surrendered subject matter, a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261,1271, 103 USPQ2d 1951,1958 (Fed. Cir. 2012).  As pointed out by the court, “[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.”  Id.

Furthermore, in a response to a final rejection (“Response to Final”) filed 24 January 2017, Applicants amended independent claim 1 to include the following features:
a tablet computing device
a data conversion device
a gesture sensitive device
an MCDU cabinet
a mounting bracket
wherein the tablet computing device is configured to interpret gesture data as an instruction to execute
wherein the tablet computing device is configured to at least selectively bypass, in response to a voice command, selection of a plurality of manual MCDU commands.

The courts have found that amending claims in order to gain allowance of the claims, even in the absence of supporting argument, constitutes a surrender of subject 

In the same response, Applicants canceled independent method claim 14.  Claims that are canceled in order to gain allowance are considered surrendered subject matter.  The canceled claim included the following limitations:
accessing, by a multifunction control display unit (“MCDU”) processor, a command database in response to receiving a voice command
identifying, by the MCDU processor, a multifunction control display unit (“MCDU”) command in the command database, the MCDU command associated with the voice command and executable by a flight management system that is communicatively coupled to the MCDU processor
transmitting, by the MCDU processor, the MCDU command to the FMS for execution thereby.

As part of the Response to Final
a hand-held computing device, such as a tablet computing device, that is configured to render and implement a multifunctional control display unit (page 6, second paragraph)
a tablet computing device that at least selectively bypasses, in response to the voice command, selection of a plurality of manual MCDU commands (page 6, third paragraph)
an MCDU cabinet having only the data conversion device disposed therein (page 6, fourth paragraph)
a mounting bracket (page 6, fourth paragraph)
transmitting voice-based messages to, and execution by, an FMS (page 6, fifth paragraph).

Again, the courts have found that with respect to whether applicant surrendered subject matter, a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261,1271, 103 USPQ2d 1951,1958 (Fed. Cir. 2012).  As pointed out by the court, “[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.”  Id.

Accordingly, the surrendered subject matter in this case includes any claim drawn to a system which fails to include the features of:
(1) a hand-held computing device, such as a tablet computing device, that is configured to render and implement a multifunctional control display unit;
(2) a data conversion device;
(3) a gesture sensitive device;
(4) an MCDU cabinet having only the data conversion device disposed therein;
(5) a mounting bracket;
(6) a flight management system (FMS);
(7) wherein the tablet computing device is configured to interpret gesture data as an instruction to execute; 
(8) wherein the tablet computing device is configured to at least selectively bypass, in response to a voice command, selection of a plurality of manual MCDU commands; and
(9) wherein the tablet computing device is configured to associate voice commands with MCDU commands and transmitting the MCDU command to the data conversion device for transmission to, and execution by, an aircraft FMS.

Also surrendered was any claim drawn to a method which fails to include the step of:
(1) accessing, by a multifunction control display unit (“MCDU”) processor, a command database in response to receiving a voice command; 
(2) identifying, by the MCDU processor, a multifunction control display unit (“MCDU”) command in the command database, the MCDU command associated with 
(3) transmitting the MCDU command to an aircraft flight management system for execution thereby.

Given the above-cited surrendered subject matter, and in consideration of the subject matter omitted from new independent claims 9 and 16 (cited above in step 1 of the analysis), the Office concludes that the broader aspects of reissue claims 9 and 16 are related to the subject matter surrendered during original prosecution of the ‘757 application.

Step 3
With respect to step 3 (see MPEP § 1412.02.I.C), the Office has reviewed and analyzed amended new independent claims 9 and 16.  As originally presented, these claims were previously drawn to a multifunction control display unit (MCDU), which the Office concluded was an overlooked aspect of the disclosed invention.
Amended independent claims 9 and 16, however, are now drawn to a system for providing a multifunction control display unit (MCDU), as was issued claim 1.


With respect to claim 9, the Office finds no material narrowing of this reissue claim, but notes instead that the following surrendered subject matter has been entirely omitted:
a gesture sensitive device
an MCDU cabinet having an inner surface defining a cavity having only the data conversion device disposed therein
a mounting bracket
a flight management system (FMS).

If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. § 251 is proper and must be made for that claim.  See MPEP § 1412.02.

Furthermore, with respect to claim 16, the Office finds no material narrowing of this reissue claim, but notes instead that the following surrendered subject matter has been entirely omitted:
transmitting the MCDU command to an aircraft flight management system (FMS) for execution thereby.

claims 9-20 are rejected under 35 U.S.C. § 251, as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the broader scope of claim subject matter (embodied in claims 9-20) surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

IX. Rejections under 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 cites the limitation “a plurality of MCDU driven avionics” at lines 2 and 5, but cites the limitation “the plurality of MCDU avionics systems” at line 6.  There is no antecedent basis for the term “the plurality of MCDU avionics systems”.

X. Allowable Subject Matter
Claims 1-7 are allowed.
Furthermore, claims 9-20 would be allowable over the prior art of record, subject to overcoming the pending defective oath/declaration and recapture rejections under 35 U.S.C. § 251.


The prior art of record fails to teach or suggest a system comprising an MCDU cabinet having a data conversion device, but not an MCDU, disposed therein, nor a method comprising the step of providing an MCDU cabinet having a data conversion device, but not an MCDU, disposed therein.
XI. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '345 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '345 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '345 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                     


Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
26 February 2021